                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

BOUNLOP PHANTHALASY,         )            CIVIL NO. 18-00285 JAO-WRP
                             )
           Plaintiff,        )            ORDER GRANTING DEFENDANT
    vs.                      )            AND COUNTERCLAIM PLAINTIFF
                             )            HAWAIIAN AGENTS, INC.’S MOTION
HAWAIIAN AGENTS, INC.; JOHN )             FOR SUMMARY JUDGMENT
DOES 1-5; JANE DOES 1-5; DOE )
CORPORATIONS 1-5; DOE        )
PARTNERSHIPS 1-5; DOE NON- )
PROFIT ORGANIZATIONS 1-5;    )
and DOE GOVERNMENTAL         )
AGENCIES 1-5,                )
                             )
           Defendants.       )
                             )

   ORDER GRANTING DEFENDANT AND COUNTERCLAIM PLAINTIFF
   HAWAIIAN AGENTS, INC.’S MOTION FOR SUMMARY JUDGMENT

      Plaintiff Bounlop Phanthalasy (“Plaintiff”) initiated this Hawai‘i Revised

Statutes (“HRS”) § 378-2 wrongful termination and discrimination action on the

basis of his Laotian national origin. Defendant/Counterclaim Plaintiff Hawaiian

Agents, Inc. (“Defendant”) moves for summary judgment on all counts of the

Complaint. For the reasons articulated below, the Court GRANTS Defendant’s

Motion.
                                   BACKGROUND

A. Factual History1

        Defendant, a warehousing and distribution company, employed Plaintiff as a

warehouse worker from February 9, 2015 until June 7, 2017, the day he resigned

under suspicion of theft of company property. Def.’s Concise Statement of Facts

(“CSF”) at ¶¶ 2, 13, Decl. of Michael Cahinhinan (“Cahinhinan Decl.”) at ¶¶ 4, 13.

        During the week of May 29, 2017, Ronald Rampon, an employee of

Defendant, notified management about missing forklift batteries at Defendant’s

warehouse. Id. at ¶ 7, Cahinhinan Decl. at ¶ 8. Defendant consequently launched

an investigation, which included reviewing video surveillance from the warehouse.

Id. at ¶ 8, Cahinhinan Decl. at ¶ 9. Surveillance footage from April 13, 2017

captured Plaintiff and his Filipino supervisor—neither of whom were authorized to

remove Defendant’s forklift batteries from the premises—loading the batteries

onto an unmarked truck. Id. at ¶¶ 9-10, 12, Cahinhinan Decl. at ¶ 10, Ex. A at

20:23-21:14, Ex. C. Plaintiff insists that he did not know his supervisor was

stealing batteries. Pl.’s Responsive CSF at ¶ 9, Pl.’s Decl. at ¶ 5.

        Defendant claims it offered Plaintiff the opportunity to resign in lieu of

termination due to concerns about his future employability, while Plaintiff

maintains that Defendant threatened to terminate him and pursue criminal charges


1
    The facts are undisputed unless otherwise indicated.

                                            2
if he declined to resign. Id. at ¶¶ 13-14, Cahinhinan Decl. at ¶¶ 13-14; Pl.’s

Responsive CSF at ¶ 14, Pl.’s Decl., at ¶ 5, Exs. 1, 4. On the day Plaintiff

resigned, Defendant terminated Plaintiff’s supervisor for stealing the forklift

batteries without offering him the option to resign.2 Id. at ¶¶ 16-17, Cahinhinan

Decl. at ¶¶ 16-17. Defendant filed a criminal complaint against Plaintiff’s

supervisor, but declined to pursue criminal charges against Plaintiff. Id. at ¶¶ 15,

18, Cahinhinan Decl. at ¶¶ 15, 18. According to Defendant, the theft of the

batteries, i.e., company property, was the exclusive basis for obtaining Plaintiff’s

resignation and terminating his supervisor, not their ethnicities. Id. at ¶ 21,

Cahinhinan Decl. at ¶ 20.

      During his employment, Plaintiff received an Employee Handbook and

acknowledged receipt of it on May 10, 2016. Id. at ¶ 3, Cahinhinan Decl. at ¶ 5,

Ex. B at 70. The Handbook identifies “[t]heft, unauthorized possession, or use of

Company or other employee’s property” as a prohibited offense which may result

in “disciplinary action, up to and including termination.” Id. at ¶ 4, Cahinhinan

Decl. at ¶ 6, Ex. B at 51. Although Plaintiff claims he acted at the direction of his

supervisor in loading forklift batteries onto a pallet and denies that he was ever in


2
  The record indicates that Plaintiff mistakenly believed that his Filipino
supervisor was not fired. Id. at ¶ 20, Ex. A at 18:7-23. However, at the hearing,
Plaintiff’s counsel clarified that Plaintiff understands that Defendant terminated his
supervisor.


                                           3
unauthorized possession of company property, he acknowledged at his deposition

that theft is a violation of the Handbook. Id. at ¶ 5, Ex. A at 29:19-25; 31:9-11;

Pl.’s Responsive CSF at ¶ 5, Pl.’s Decl. at ¶ 5.

      On September 21, 2017, Plaintiff filed a Charge of Discrimination with the

Hawaii Civil Rights Commission (“HCRC”), alleging that he was forced to resign

in lieu of being discharged based on his Laotian ancestry. Id., Ex. E. Plaintiff

believes that he was falsely accused of theft and that were he Filipino, Defendant

would not have accused him or forced him to quit. Id. The HCRC dismissed

Plaintiff’s discrimination complaint on the basis of no cause. Id.

      Plaintiff did not apply for another job until June 2018, and has not submitted

additional applications since then. Id. at ¶¶ 28-30, Ex. A at 34:13-38:10.

B. Procedural History

      Plaintiff commenced this action on May 23, 2018, in the Circuit Court of the

First Circuit, State of Hawai‘i. He asserts two claims: (1) wrongful termination

and discrimination in violation of HRS § 378-2 (Count I) and (2) retaliation in

violation of 42 U.S.C § 12203 (Count II).

      Defendant subsequently removed the action based on federal question

jurisdiction.

      On February 11, 2019, Defendant filed the present Motion for Summary

Judgment. ECF No. 22.



                                          4
                                LEGAL STANDARD

      Summary judgment is appropriate when there is no genuine issue of material

fact and the moving party is entitled to judgment as a matter of law. See Fed. R.

Civ. P. 56(a). “A party seeking summary judgment bears the initial burden of

informing the court of the basis for its motion and of identifying those portions of

the pleadings and discovery responses that demonstrate the absence of a genuine

issue of material fact.” Soremekun v. Thrifty Payless, Inc., 509 F.3d 978, 984 (9th

Cir. 2007) (citing Celotex Corp. v. Citrate, 477 U.S. 317, 323 (1986)); T.W. Elec.

Serv., Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987). In a

motion for summary judgment, the court must view the facts in the light most

favorable to the nonmoving party. State Farm Fire & Cas. Co. v. Martin, 872 F.2d

319, 320 (9th Cir. 1989).

      Once the moving party has met its burden of demonstrating the absence of

any genuine issue of material fact, the nonmoving party must set forth specific

facts showing that there is a genuine issue for trial. T.W. Elec., 809 F.2d at 630;

Fed. R. Civ. P. 56(c). The opposing party may not defeat a motion for summary

judgment in the absence of any significant probative evidence tending to support

its legal theory. Intel Corp. v. Hartford Accident & Indem. Co., 952 F.2d 1551,

1558 (9th Cir. 1991). The nonmoving party cannot stand on its pleadings, nor can

it simply assert that it will be able to discredit the movant’s evidence at trial. T.W.



                                           5
Elec., 809 F.2d at 630; Blue Ocean Preservation Soc’y v. Watkins, 754 F. Supp.

1450, 1455 (D. Haw. 1991).

      If the nonmoving party fails to assert specific facts, beyond the mere

allegations or denials in its response, summary judgment, if appropriate, shall be

entered. Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 884 (1990); Fed. R. Civ. P.

56(e). There is no genuine issue of fact if the opposing party fails to offer evidence

sufficient to establish the existence of an element essential to that party’s case.

Celotex, 477 U.S. at 322; Citadel Holding Corp. v. Roven, 26 F.3d 960, 964 (9th

Cir. 1994); Blue Ocean, 754 F. Supp. at 1455.

      In considering a motion for summary judgment, “the court’s ultimate inquiry

is to determine whether the ‘specific facts’ set forth by the nonmoving party,

coupled with undisputed background or contextual facts, are such that a rational or

reasonable jury might return a verdict in its favor based on that evidence.” T.W.

Elec., 809 F.2d at 631 (citing Anderson v. Liberty Lobby, 477 U.S. 242, 255

(1986)). Inferences must be drawn in favor of the nonmoving party. Id. However,

when the opposing party offers no direct evidence of a material fact, inferences

may be drawn only if they are reasonable in light of the other undisputed

background or contextual facts and if they are permissible under the governing

substantive law. Id. at 631-32. If the factual context makes the opposing party’s

claim implausible, that party must come forward with more persuasive evidence



                                           6
than otherwise necessary to show there is a genuine issue for trial. Bator v.

Hawaii, 39 F.3d 1021, 1026 (9th Cir. 1994) (citing Cal. Architectural Bldg. Prods.,

Inc. v. Franciscan Ceramics, 818 F.2d 1466, 1468 (9th Cir. 1987), cert. denied,

484 U.S. 1006 (1988)).

                                   DISCUSSION

A. Evidentiary Objections

      As a preliminary matter, the Court addresses Defendant’s objections to

Plaintiff’s submissions. Defendant seeks to exclude evidence on the following

grounds: (1) Plaintiff’s counsel, Charles Brower, improperly attempted to

authenticate Exhibits 2 and 3 to the Responsive CSF; (2) Plaintiff failed to produce

any documents responsive to Defendant’s first request for production of documents

and in fact testified that he had no documents in support of his claims; and (3)

paragraph 6 of Plaintiff’s declaration violates the sham affidavit rule. Reply at 2-6.

      1. Authentication

      FRCP 56(c)(4) requires “[a]n affidavit or declaration used to support or

oppose a motion . . . [to] be made on personal knowledge, set out facts that would

be admissible in evidence, and show that the affiant or declarant is competent to

testify on the matters stated.” Fed. R. Civ. P. 56(c)(4). A court cannot consider

unauthenticated documents in a motion for summary judgment. Orr v. Bank of

Am., NT & SA, 285 F.3d 764, 773 (9th Cir. 2002). A mere statement by counsel



                                          7
that an exhibit is a “true and correct copy” does not authenticate a document if the

affiant lacks personal knowledge. Id. at 774.

      Exhibits 2 (Plaintiff’s Pre-Complaint Questionnaire signed by Plaintiff and

submitted to the HCRC) and 3 (notes from Plaintiff’s HCRC intake interview) are

unauthenticated because Mr. Brower lacks personal knowledge of both.

Accordingly, the Court will not consider Exhibits 2 or 3. 3

      2. Discovery Failures

      Defendant argues that Plaintiff should be estopped from opposing this

Motion with documents that he failed to produce in discovery, particularly because

he testified at his deposition that none exist. Given the Court’s above ruling

disregarding Exhibits 2 and 3, this issue is moot.4

      3. Sham Affidavit Rule

      Defendant lastly asks the Court to disregard paragraph 6 of Plaintiff’s

declaration—that the April 13, 2017 video surveillance merely shows him in his

work area—because it contradicts his deposition testimony that the video



3
  Plaintiff would not survive summary judgment even if the Court weighed the
information contained in these exhibits.
4
  Defendant wishes to preclude the use of any documents in opposition to the
Motion. However, only Exhibits 2 and 3 appear to be at issue because Exhibit 1 is
the HCRC Charge of Discrimination and Exhibit 4 is Defendant’s Employer
Statement to the HCRC. Plaintiff’s reliance on non-produced documents, whether
permitted or not, would not affect the outcome of this Motion.

                                          8
surveillance depicted him in the first forklift. The sham affidavit rule prevents a

party from creating “an issue of fact by an affidavit contradicting his prior

deposition testimony.” Kennedy v. Allied Mut. Ins. Co., 952 F.2d 262, 266 (9th

Cir. 1991). It “does not automatically dispose of every case in which a

contradictory affidavit is introduced to explain portions of earlier deposition

testimony.” Id. at 266-67. “In order to trigger the sham affidavit rule, the district

court must make a factual determination that the contradiction is a sham, and the

‘inconsistency between a party’s deposition testimony and subsequent affidavit

must be clear and unambiguous to justify striking the affidavit.’” Yeager v.

Bowlin, 693 F.3d 1076, 1080 (9th Cir. 2012) (quoting Van Asdale v. Int’l Game

Tech., 577 F.3d 989, 998-99 (9th Cir. 2009)). “[T]he non-moving party is not

precluded from elaborating upon, explaining or clarifying prior testimony elicited

by opposing counsel on deposition; minor inconsistencies that result from an

honest discrepancy, a mistake, or newly discovered evidence afford no basis for

excluding an opposition affidavit.” Messick v. Horizon Indus., 62 F.3d 1227, 1231

(9th Cir. 1995). Indeed, “[t]he sham affidavit rule applies where there is a clear

inconsistency in testimony, not where the possibility of memory lapses exists.”

Cabasug v. Crane Co., 989 F. Supp. 2d 1027, 1055 (D. Haw. 2013), abrogated on

other grounds by Air & Liquid Sys. Corp. v. DeVries, __ U.S. __, 139 S. Ct. 986

(2019).



                                          9
      Paragraph 6 of Plaintiff’s declaration clearly contradicts his deposition

testimony:

             Q:    And on that first page there, can you identify who is in
             those pictures there?

             A:     Yeah, that’s me in the first forklift. I brought out all the
             order that’s to go in the truck, the order that’s finished already,
             and then right before that -- I mean right after that, he asked me
             to help him the battery on this other side just for bring ‘em out
             and put ‘em on the pallet, because it was on the forklift.

Def.’s CSF, Ex. A at 21:6-14. This inconsistency implicates the sham affidavit

rule and requires the Court to disregard paragraph 6 of Plaintiff’s declaration in

ruling on this Motion.5

B. Count II – Violation of 42 U.S.C. § 12203

      Defendant requests summary judgment on Plaintiff’s 42 U.S.C. § 12203

retaliation claim. Section 12203 is the Americans with Disabilities Act’s (“ADA”)

antiretaliation provision. Univ. of Texas Sw. Med. Ctr. v. Nassar, 570 U.S. 338,

357 (2013); CBOCS W., Inc. v. Humphries, 553 U.S. 442, 454 (2008); Jackson v.

Birmingham Bd. of Educ., 544 U.S. 167, 190 (2005). It prohibits retaliation

“against any individual because such individual has opposed any act or practice

made unlawful by this chapter or because such individual made a charge, testified,



5
  As with the other challenged evidence, the disposition of this Motion would not
differ if the Court considered paragraph 6.


                                          10
assisted, or participated in any manner in an investigation, proceeding, or hearing

under this chapter.”6 42 U.S.C. § 12203(a).

        At the hearing, Plaintiff’s counsel conceded that this claim fails because

Plaintiff does not assert disability discrimination, nor retaliation based on the same.

Hence, the Court GRANTS summary judgment as to Count II.

C. Supplemental Jurisdiction Over HRS § 378-2 Claim

        With the granting of summary judgment as to Count II, the basis for the

Court’s original jurisdiction no longer exists. Where, as here, 28 U.S.C. § 1367(a)7

conferred jurisdiction over Plaintiff’s state law claim, the Court “may exercise

supplemental jurisdiction over [the] state law claim[] without sua sponte

addressing whether it should be declined under § 1367(c).” Acri v. Varian Assocs.,

Inc., 114 F.3d 999, 1000 (9th Cir. 1997) (en banc). Under § 1367(c), courts “may


6
  This provision is found in Chapter 126, which is titled “Equal Opportunity for
Individuals with Disabilities.” 42 U.S.C. § 12203.
7
    Section 1367(a) provides:

        Except as provided in subsections (b) and (c) or as expressly provided
        otherwise by Federal statute, in any civil action of which the district
        courts have original jurisdiction, the district courts shall have
        supplemental jurisdiction over all other claims that are so related to
        claims in the action within such original jurisdiction that they form
        part of the same case or controversy under Article III of the United
        States Constitution. Such supplemental jurisdiction shall include
        claims that involve the joinder or intervention of additional parties.

28 U.S.C. § 1367(a).

                                          11
decline to exercise supplemental jurisdiction over a claim . . . if . . . (3) the district

court has dismissed all claims over which it has original jurisdiction.” 28 U.S.C.

§ 1367(c). This decision is purely discretionary. Carlsbad Tech., Inc. v. HIF Bio,

Inc., 556 U.S. 635, 639 (2009). “Even if only state-law claims remained after

resolution of the federal question, the District Court would have discretion,

consistent with Article III, to retain jurisdiction.” Osborn v. Haley, 549 U.S. 225,

245 (2007); see also id. (citing Carnegie–Mellon Univ. v. Cohill, 484 U.S. 343,

350-351 (1988)) (“when [the] federal character of [a] removed case is eliminated

while the case is sub judice, [the] court has [the] discretion to retain jurisdiction, to

remand, or to dismiss”).

       Insofar as the Court already considered the record, concurrently evaluated

Plaintiff’s claims (which are largely governed by federal standards), and concludes

that summary judgment is appropriate, the Court, exercising its discretion,

addresses Plaintiff’s HRS § 378-2 claim.

D. Count I – Violation of HRS § 378-2

       Plaintiff alleges discrimination in violation of HRS § 378-2(a)(1)(A), which

prohibits the termination of an employee based on, among other things, race, color,

and ancestry.8 Haw. Rev. Stat. § 378-2(a)(1)(A). Under Hawai‘i law, plaintiffs


8
  Plaintiff erroneously alleges national origin discrimination, which is prohibited
by Title VII. Although Plaintiff cites Title VII in his Opposition, see Opp’n at 8,
he only asserts discrimination pursuant to HRS § 378-2. Compl. at ¶¶ 9-11. The

                                            12
have two avenues through which they may establish a prima facie case of

discrimination. The first is through the “direct evidence” or “mixed motive”

approach, in which “the plaintiff must show by direct evidence that discriminatory

factors motivated the adverse employment decision.” Shoppe v. Gucci Am., Inc.,

94 Hawai‘i 368, 378, 14 P.3d 1049, 1059 (2000) (internal citations omitted).

“Second, a plaintiff may attempt to prove individual disparate treatment by

adducing circumstantial evidence of discrimination.” Id. The Hawai‘i Supreme

Court utilizes the burden-shifting test set forth in McDonnell Douglas Corp. v.

Green, 411 U.S. 792 (1973), when circumstantial evidence of employer

discrimination is at issue. Shoppe, 94 Hawai‘i at 378, 14 P.3d at 1059. In applying

§ 378-2, courts may look to federal courts’ interpretation of Title VII for guidance.

Arquero v. Hilton Hawaiian Vill. LLC, 104 Hawai‘i 423, 429-30, 91 P.3d 505,

511-12 (2004); see also Aoyagi v. Straub Clinic & Hosp., Inc., 140 F. Supp. 3d

1043, 1056 (D. Haw. 2015).

      Direct evidence is evidence “which, if believed, proves the fact [of

discriminatory animus] without inference or presumption.” Coghlan v. Am.

Seafoods Co., LLC, 413 F.3d 1090, 1094-95 (9th Cir. 2005). Evidence that raises a

genuine issue of fact as to whether a supervisor had discriminatory animus toward



Court therefore construes his discrimination claim as based on ancestry, which is
the most analogous category under HRS § 378-2.

                                         13
the plaintiff’s race does not necessarily constitute evidence that the supervisor

subjected the plaintiff to any adverse employment action because of that

discriminatory animus. Qin Li v. City & Cty. of Honolulu, No. CV 14-00573 LEK-

RLP, 2017 WL 3015827, at *8 (D. Haw. July 14, 2017) (citing Lalau v. City &

Cty. of Honolulu, 938 F. Supp. 2d 1000, 1013 (D. Haw. 2013); Machado v. Real

Estate Res., LLC, No. CIV. 12-00544 RLP, 2013 WL 3944511, at *7 (D. Haw.

July 30, 2013)). Circumstantial evidence is “evidence that requires an additional

inferential step to demonstrate discrimination.” Machado, 2013 WL 3944511, at

*6 (citing Coghlan, 413 F.3d at 1095).

      1. Plaintiff Does Not Provide Direct Evidence of Discrimination

      Plaintiff has not presented direct evidence that discriminatory factors

motivated Defendant to force him to resign. The Court therefore applies the

McDonnell Douglas framework.

      2. Plaintiff Fails to Establish a Prima Facie Case of Discrimination

      Defendant argues that it is entitled to summary judgment because Plaintiff

cannot establish that he was treated less favorably than similarly situated Filipino

employees. Plaintiff points solely to the treatment of Mr. Rampon, a Filipino male,

as proof of discrimination. 9 Plaintiff contends that Mr. Rampon was not fired



9
  Plaintiff merely references a “Ronald” in the Opposition, but at the hearing,
counsel clarified that Ronald is Mr. Rampon.

                                          14
despite the fact that he was instructed to load a battery onto the same truck and on

the same day as Plaintiff. Opp’n at 10.

      To establish a prima facie case of discrimination under the McDonnell

Douglas framework, Plaintiff must demonstrate that: (1) he belongs to a protected

class; (2) he was qualified for the job he held; (3) he suffered an adverse

employment action (such as firing); and (4) similarly situated individuals outside

the protected class were treated more favorably “or other circumstances

surrounding the adverse employment action give rise to an inference of

discrimination.” Hawn v. Exec. Jet Mgmt., 615 F.3d 1151, 1156 (9th Cir. 2010);

see also Furukawa v. Honolulu Zoological Soc’y, 85 Hawai‘i 7, 15, 936 P.2d 643,

651 (1997). “The requisite degree of proof necessary to establish a prima facie

case for Title VII . . . on summary judgment is minimal and does not even need to

rise to the level of preponderance of the evidence.” Wallis v. J.R. Simplot Co., 26

F.3d 885, 889 (9th Cir. 1994) (citation omitted). However, a “plaintiff’s failure to

offer evidence establishing a necessary element of his prima facie case will

ordinarily be fatal to his claim.” Lyons v. England, 307 F.3d 1092, 1113 (9th Cir.

2002). Indeed, the granting of summary judgment is proper when a plaintiff fails

to establish a prima facie case of discrimination. Moran v. Selig, 447 F.3d 748,

753 (9th Cir. 2006).




                                          15
               a. Defendant Did Not Treat Similarly Situated Non-Laotian
                  Individuals More Favorably Than Plaintiff

      Defendant admits that Plaintiff meets the first three prongs of the McDonnell

Douglas test: Plaintiff belongs to a protected class, he was qualified for the job he

held, and he suffered an adverse employment action. Defendant thus limits its

challenge to McDonnell Douglas’ final prong, under which Plaintiff must

demonstrate that Defendant treated similarly situated non-Laotian individuals more

favorably “or [that] other circumstances surrounding the adverse employment

action give rise to an inference of discrimination.” Hawn, 615 F.3d at 1156.

Despite the low standard of proof required at the prima facie stage, and even

drawing all inferences in Plaintiff’s favor, the Court concludes that he has failed to

show that Defendant treated him less favorably than similarly situated non-Laotian

individuals.

      To establish this McDonnell Douglas prong, Plaintiff must demonstrate that,

at a minimum, he was similarly situated to Mr. Rampon in all material respects.

Moran, 447 F.3d at 755 (citation omitted). “[I]ndividuals are similarly situated

when they have similar jobs and display similar conduct.” Hawn, 615 F.3d at

1157; Nicholson v. Hyannis Air Serv., Inc., 580 F.3d 1116, 1125 (9th Cir. 2009)

(quoting Vasquez v. Cty. of Los Angeles, 349 F.3d 634, 612 (9th Cir. 2003))

(quotations omitted) (alteration in original). Plaintiff must also show that the

similarly situated employee was treated more favorably. See Thomas v. Spencer,

                                          16
No. CV 15-00121 RLP, 2018 WL 3638080, at *7 (D. Haw. July 30, 2018) (finding

that the plaintiff failed to establish the fourth element because plaintiff did not

provide evidence that similarly situated employees received larger bonuses);

Jinadasa v. Brigham Young Univ. Haw., No. 14-00441 SOM/KJM, 2016 WL

6645767, at *5 (D. Haw. Nov. 9, 2016) (“A mere assertion . . . is insufficient to

raise a genuine issue of fact as to whether [the plaintiff] was paid less . . . because

of his race.”).

       Here, Plaintiff has offered no evidence that he and Mr. Rampon had similar

jobs. Even if the evidence demonstrated that their jobs were similar, the record is

devoid of evidence that Plaintiff and Mr. Rampon displayed similar conduct.

Besides Plaintiff’s bare and unsubstantiated allegation that Mr. Rampon “was

instructed to load a battery onto the truck when it was returned,” Opp’n at 10, he

has not presented evidence that Mr. Rampon did so, or that Defendant’s

investigation implicated Mr. Rampon in the theft of the batteries. Indeed, the

evidence properly before the Court establishes that Mr. Rampon did not participate

in the April 13, 2017 incident involving Plaintiff and his supervisor. Defendant’s

theft report only listed Plaintiff and his supervisor as involved in the theft, Def.’s

CSF, Ex. C, and Mr. Rampon reported the missing batteries to Defendant. Id. at ¶

7, Cahinhinan Decl. at ¶ 8. Plaintiff’s mere speculation that Mr. Rampon loaded

the battery yet was not terminated or forced to resign cannot serve as a basis to find



                                           17
that he was similarly situated to Mr. Rampon and that Defendant treated Mr.

Rampon more favorably. Vasquez, 349 F.3d at 641 (finding that the plaintiff was

not similarly situated to a co-worker who held the same level position but “did not

engage in problematic conduct of comparable seriousness to that of” the plaintiff).

Accordingly, Plaintiff has failed to establish that Defendant treated similarly

situated non-Laotian individuals more favorably.

      If a plaintiff cannot show evidence that a similarly situated employee outside

the plaintiff’s protected class was treated more favorably, he or she can still meet

the fourth element by providing evidence that “other circumstances surrounding

the adverse employment action give rise to an inference of discrimination.” Hawn,

615 F.3d at 1156; see also Furukawa, 85 Hawai‘i at 15, 936 P.2d at 651. Plaintiff

has not adduced any evidence beyond his suspicion that Defendant favors Filipinos

that could give rise to an inference of discrimination.

      As already discussed, Defendant terminated Plaintiff’s Filipino supervisor

involved in the same incident without offering him an opportunity to resign and

filed criminal charges against him. And Plaintiff’s unsubstantiated claim that Mr.

Rampon was involved in the incident but not terminated does not give rise to an

inference of discrimination because the evidence does not reveal that Mr. Rampon

was implicated, much less involved with or a participant in the theft. The bulk of

the Responsive CSF disclaimed Plaintiff’s knowing involvement in the theft.



                                          18
However, even if Defendant improperly coerced Plaintiff to resign based on the

result of its theft investigation, there is an absence of evidence that the forced

resignation had anything to do with his Laotian ancestry. To the contrary, the

resignation—whether forced or not—was for violation of company policy as set

forth in the Employee Handbook. Indeed, the same violation resulted in

termination for Plaintiff’s Filipino supervisor.

      Based on the foregoing, the record does not show that Plaintiff was similarly

situated to Mr. Rampon, or that Defendant treated Mr. Rampon more favorably.

The Court thus finds that Plaintiff has failed to establish a prima facie case of

ancestry discrimination and hereby GRANTS summary judgment in Defendant’s

favor as to Count I.10

E. Supplemental Jurisdiction Over the Conversion Counterclaim

      Because summary judgment is granted in full, the only claim remaining is

Defendant’s conversion counterclaim. The Court has the discretion to decline to

exercise supplemental jurisdiction because summary judgment is granted as to

Count II, which provided the basis for original jurisdiction. 28 U.S.C. § 1367(c).

When “all federal-law claims are eliminated before trial, the balance of factors to



10
   Defendant additionally requests judgment as a matter of law on Plaintiff’s front
and back pay damages and reinstatement “claims.” These prayers for relief are not
standalone claims and are mooted by the granting of Defendant’s Motion.
Consequently, the Court need not separately address them.

                                          19
be considered under the pendent jurisdiction doctrine—judicial economy,

convenience, fairness, and comity—will point toward declining to exercise

jurisdiction over the remaining state-law claims.” Carnegie-Mellon Univ. v.

Cohill, 484 U.S. 343, 350 n.7 (1988); Acri, 114 F.3d at 1001. These are the same

factors to be evaluated in determining whether state law claims should be

dismissed or remanded to state court. Carnegie-Mellon, 484 U.S. at 351-53.

      Here, considerations of judicial economy, convenience, fairness, and comity

weigh in favor of declining jurisdiction over the conversion counterclaim and

remanding it to state court. Under the present circumstances, remand, as

opposed to dismissal, is appropriate. Carlsbad Tech., 556 U.S. at 640-41.

(recognizing the district court’s authority to remand case to state court after

declining to exercise supplemental jurisdiction). Given the passage of time since

the alleged battery theft, remand will ensure that Defendant will not be time barred

from asserting the conversion claim. Carnegie-Mellon, 484 U.S. at 351-52 (“[A]

remand generally will be preferable to a dismissal when the statute of limitations

on the plaintiff’s state-law claims has expired before the federal court has

determined that it should relinquish jurisdiction over the case.”). Even if the

applicable statute of limitations has not expired, remand will promote economy,

convenience, fairness, and comity. A dismissal would increase both the expense

and the time involved in enforcing state law because it would require Defendant to



                                          20
initiate a new action to assert the conversion claim, Plaintiff would have to respond

for a second time, and the state court would have to reprocess the case. Id. at 353

(increasing the expense and time involved in enforcing state law, “even taken

alone, provides good reason to grant federal courts wide discretion to remand cases

involving pendent claims when the exercise of pendent jurisdiction over such cases

would be inappropriate”). Convenience is a wash because it is equally convenient

for the parties to litigate in federal and state forums. Finally, although the Court

elected to address Plaintiff’s HRS § 378-2 claim, it finds that the conversion claim

is a discrete state law issue that will necessarily involve an evidentiary record that

has yet to be developed and presented.

      For these reasons, the Court declines to exercise supplemental jurisdiction

and REMANDS Defendant’s counterclaim to the Circuit Court of the First Circuit,

State of Hawai‘i.

                                   CONCLUSION

      In accordance with the foregoing, the Court GRANTS Defendant’s Motion

for Summary Judgment and REMANDS Defendant’s counterclaim to the Circuit

Court of the First Circuit, State of Hawai‘i.




                                          21
      IT IS SO ORDERED.

      DATED:       Honolulu, Hawai‘i, May 30, 2019.




CIVIL NO. 18-00285 JAO-WRP; PHANTHALASY V. HAWAIIAN AGENTS, INC., ET AL.; ORDER
GRANTING DEFENDANT AND COUNTERCLAIM PLAINTIFF HAWAIIAN AGENTS, INC.’S
MOTION FOR SUMMARY JUDGMENT




                                        22
